UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-1151


MIACHEL H. HICKS,

                       Plaintiff - Appellant,

          v.

HILDA L. SOLIS,       Secretary   of   Labor;    ROBERT     HARDMAN,
District Manager,

                       Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:10-cv-01404)


Submitted:   May 24, 2012                        Decided:    May 30, 2012


Before MOTZ and     DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Miachel H. Hicks, Appellant Pro Se.      Fred B. Westfall, Jr.,
Assistant United States Attorney, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Miachel H. Hicks appeals the district court’s order

adopting        the    recommendation      of    the    magistrate        judge    and

dismissing his civil action without prejudice for failure to

prosecute.        On    appeal,   we   confine    our     review    to    the   issues

raised   in      the   Appellant’s     brief.       See    4th     Cir.    R.   34(b).

Because Hicks’ informal brief does not challenge the basis for

the district court’s disposition, Hicks has forfeited appellate

review     of    the    court’s   order.        Accordingly,       we     affirm   the

district    court’s      judgment.      We      dispense    with    oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                             AFFIRMED




                                           2